          Case 1:20-cr-00412-AT Document 113 Filed 05/12/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    May 12, 2021
BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Brian Kolfage, et al., 20 Cr. 412 (AT)

Dear Judge Torres:

         The Government respectfully submits this letter pursuant to the Court’s order dated
April 20, 2021 (Dkt. No. 109). The Government has conferred with counsel for defendants Brian
Kolfage, Andrew Badolato, and Timothy Shea regarding the parties’ availability for trial. In the
fourth quarter of 2021, in order to accommodate the schedules of counsel for all three defendants,
the trial would have to commence on or about November 15, 2021. The Government is available
for trial at the Court’s convenience.

       The Government requests that the Court exclude time under the Speedy Trial Act, 18
U.S.C. § 3161(h)(7)(A), from May 24, 2021, the date for which trial was previously scheduled, to
the new trial date, in order to permit the parties adequate time to prepare for trial.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                     By:
                                             Nicolas Roos
                                             Alison G. Moe
                                             Robert B. Sobelman
                                             (212) 637-2421/2225/2616

Cc:    Harvey A. Steinberg, Esq. (by ECF)
       Daniel L. Stein, Esq. (by ECF)
       Kelly B. Kramer, Esq. (by ECF)
       Michael P. Heffernan, Esq. (by ECF)
       John C. Meringolo, Esq. (by ECF)
